Citation Nr: 0400905	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  02-21 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD) and major 
depression.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from April 1973 to April 
1974.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in November 2001 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

The appellant presented testimony at a hearing on appeal 
before a Decision Review Officer at the RO in February 2003.  
A transcript of the hearing has been associated with the 
record on appeal.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  As described 
below, certain actions are being requested of the RO.  VA 
will notify the appellant if further action is required on 
your part.  However, the appellant retains the right to 
submit additional evidence and argument on the matter being 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003) 
redefined the obligations of VA with respect to the duty to 
assist, eliminated the well-grounded claim requirement, and 
imposed on VA certain notification requirements enhancing the 
Department's duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
is applicable to all claims filed on or after the date of 
enactment of the law, or filed before the date of enactment 
and not yet final as of that date.  VCAA, Pub. L. No. 106-
475, § 7(a), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. 
§ 5107, note (Effective and Applicability Provisions) (West 
2002).

In the present case, the RO attempted to develop the claim in 
accordance with VA Adjudication Procedure Manual M21-1 
(Manual M21-1), Part III, para. 5.14(c) (Feb. 20, 1996).  
However, a review of the record reflects that the RO did not 
follow up on requests for additional private medical records, 
including records of treatment the veteran received as a 
spouse of a military member, from the National Personnel 
Records Center (NPRC).  Further, she has not been afforded a 
VA examination to determine the nature, extent and etiology 
of any manifested neuropsychiatric disabilities.  This, and 
other development indicated under Manual M21-1 and VCAA, must 
be done.  See VCAA, in general;  see also Patton v. West, 12 
Vet. App. 272, 280 (1999).  

Moreover, the Board notes that service medical records 
reflect that the veteran requested a papanicolaou (PAP) smear 
in August 1973, which is during the approximate time period 
she avers she was raped.  In addition, in September 1973, she 
reported for treatment for a headache that had been present 
for 12 hours.  This is notable for two reasons.  First, there 
are no indications of previous treatment for headaches in the 
service medical records.  Second, following service, private 
medical records dated as early as 1988 reflect a diagnosis of 
migraine headaches, which the physician then discussed as a 
somatic manifestation of her psychiatric ailment.  In 
addition, these records show a history of prescribed 
medications such as Demerol, Darvon, and Valium since the age 
of 23.

Hence, the Board finds it is critical to obtain records of 
treatment accorded the veteran between 1974 and 1988, as well 
as to attempt to obtain further evidence, including buddy 
statements, that would describe her general well-being and 
health prior to the averred harassment and rape, and 
subsequent changes in health and behavior following the 
averred harassment and rape.

To this end, it would be helpful to obtain statements of 
individuals in addition to her husband who may have known and 
observed her prior to the incidents she reports as stressors, 
such individuals who may have known her prior to her 
assignment at the 32nd Street Naval Station Disbursing Office 
in San Diego, California.  The veteran's spouse has submitted 
a statement, but it appears that he was present on temporary 
active duty (TAD) for only a short period of time prior to 
the events the veteran claims as stressors.  The veteran 
should be reminded, however, that it is possible that her 
spouse may remember the names of some of the permanent 
personnel in the office who were there prior to his arrival.

Moreover, in a decision very recently promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Court made a conclusion similar to 
the one reached in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The court found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.

The Veterans Benefits Act of 2003 since has been passed, 
though, indicating VA may indeed adjudicate a claim prior to 
expiration of the one-year period following a VCAA notice.  
This adjudication usually occurs after 60 days from the date 
of mailing the VCAA notice, although the veteran still has a 
full one year to identify and/or submit additional supporting 
information and evidence.  See the Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003). 

To ensure that the VA has met its duty to assist and to 
ensure full compliance with due process requirements, this 
case is REMANDED to the RO for the following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent 
(including all provisions under 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 
3.102, 3.156(a), 3.159 and 3.326(a)); as 
well as the holdings in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 
(2002)), and the Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  In particular, the RO 
should inform the appellant of the type 
of evidence required from her to 
substantiate her claim.  The appellant 
should also be informed that the RO will 
assist her in obtaining identified 
evidence, should she require such 
assistance.  The claims file must include 
documentation that there has been 
compliance with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA and as specifically 
affecting the issue on appeal.

2.  The RO should request that the 
veteran identify all VA and non-VA health 
care providers who treated her for any 
neuropsychiatric disability from her 
discharge from active service in April 
1974 to the present.  The RO should 
procure duly executed authorization for 
the release of private medical records.  
In particular, the RO should obtain 
copies of treatment accorded the veteran 
for her neuropsychiatric disabilities 
from the Psychiatric Institute in Fort 
Worth, Texas (in or around 1983 through 
1985), Charter Hospital in Overland Park, 
Texas (in or around 1991), Brookhaven in 
Tulsa, Oklahoma (in or around 1992), MHMR 
in Independence, Kansas (dates unknown), 
and the Veterans Center in Fort Worth, 
Texas (dates unknown); and by Hugh McKay 
and Dr. Jeff Schluter of Fort Worth Texas 
(dates unknown), Robert C. Knipstein, 
M.D., Marvin Bates, CSW-ACP, Richard C. 
Male, Jr., MS, and Raymond E. Liverman, 
D.O., of Arlington, Texas (prior to, 
during and subsequent to 1988).

3.  The RO should further request that 
the veteran provide specific information 
about her treatment in hospitals during 
her husband's active service.  She should 
be asked to provide the names of the 
bases at which he was stationed, the 
dates of his assignment there, and the 
medical facilities at which she was 
treated, the dates of treatment, and any 
other pertinent information.

Please remind the veteran to request this 
information from her husband, should she 
not be able to remember precisely where 
and when he was stationed.

4.  Thereafter, the RO should request any 
and all treatment records, including 
clinical medical records and mental 
hygiene records, to include individual 
and group therapy records, from the 
identified medical health care facilities 
and/or the medical facilities associated 
with identified bases treatment she 
received as the dependent spouse of her 
husband while he was on active military 
duty.

The RO should request that NPRC search 
for these records under the veteran's 
spouse's name and identification numbers 
as well as the veteran's name and 
identification numbers.

5.  Following completion of the above 
development, the RO should then make an 
additional attempt to obtain any 
additional service medical and service 
personnel records for the veteran's 
period of active service.  In particular, 
the RO should request that NPRC obtain 
any clinical and hospital medical records 
from the medical facility associated with 
Waves Sick Call, Naval Training Center, 
San Diego, California, including any and 
all results of any gynecological 
screening or treatment and follow-up for 
her period of active service from 1973 to 
1974.  NPRC should also be asked to 
obtain any clinical and hospital medical 
records of treatment accorded the veteran 
from the Regional Dispensary, Naval 
Supply Center, NRMC, San Diego, 
California, for her period of active 
service from 1973 to 1974.

The RO is reminded to search under both 
the veteran's social security and service 
numbers, and to search under all names 
that the veteran has used.

6.  The RO should also make specific 
attempts to obtain any additional service 
personnel records for her period of 
active service from 1973 to 1974.  The RO 
is reminded to search under both the 
veteran's social security and service 
numbers, and to search under all names 
that the veteran has used.

7.  If records of treatment accorded the 
veteran as the dependent spouse of an 
active duty military member, or her 
service personnel and service medical 
records-including clinical and hospital 
medical records for treatment accorded 
her while on active service herself-are 
unavailable, the RO should use 
alternative sources to obtain such 
records, using the information of record 
and any additional information the 
veteran may provide.  The RO should 
consider special follow-up by its 
military records specialist and/or 
referral of the case for a formal finding 
on the unavailability of the requested 
records.  See VBA's ADJUDICATION 
PROCEDURE MANUAL, M21-1, Part III, 
chapter 4, paras. 4.28 and 4.29.  If 
necessary, the RO should request that the 
veteran augment the information that she 
has already provided.

8.  The RO should send the veteran a 
development letter asking her to again 
give as comprehensive a statement as 
possible regarding the stressors she 
experienced during her active duty 
service.

Please remind the veteran that it is 
necessary to give as specific and 
detailed information about the persons, 
places, and events involved as possible, 
including as accurate dates as possible, 
so as to enable verification of the 
identified stressors.

9.  Offer the veteran an opportunity to 
procure "buddy statements" from service 
members who may have witnessed the events 
she identifies as her stressors or her 
behavior, overall, during her entire 
period of active service from 1973 to 
1974.  In addition, please explain that 
she may also obtain statements from 
individuals including friends or 
additional family members to whom she may 
have confided these events and who may 
have witnessed her behavior and health 
overall, and subsequent changes in her 
behavior and health following the averred 
stressors, either during her active 
service or immediately following her 
discharge from active service.

In the present case, it is desirable to 
obtain corroboration by persons in 
addition to her husband, who can attest 
to her overall behavior and health prior 
to his arrival at the 32nd Street Naval 
Station Disbursing Office in San Diego, 
California, and hence prior to the events 
she avers as stressors, in addition to 
verifying the condition of the 32nd 
Street Naval Station Disbursing Office 
and her behavior and health after the 
averred stressors occurred.

Please also remind the veteran that she 
may request information from her husband, 
as to the names of individuals who were 
permanently stationed at the office and 
who may have witnessed the harassment she 
avers occurred prior to and after the 
averred rape, and who may have witnessed 
changes in her behavior.

10.  Following this development, the RO 
should then attempt to verify the 
veteran's averred stressors under the 
specialized development procedures 
proscribed under M21-1, Part III, 
5.14(c)(5), involving stressors that are 
the result of personal assault.

The RO is reminded to search under both 
the veteran's social security and service 
numbers, and to search under all names 
that the veteran has used.

In addition, the RO should complete any 
and all follow-up actions necessary, 
including requesting Morning Reports and 
other such reports which could be used to 
verify daily personnel actions from NPRC.

11.  When the above development has been 
completed, the RO should make 
arrangements to afford the veteran a VA 
psychiatric examination to determine the 
nature, extent, and etiology of any 
manifested neuropsychiatric disability, 
to include depression and PTSD.  All 
indicated tests and studies should be 
performed.  If other examinations by 
specialists are indicated, they should be 
conducted.  Send the claims folder to the 
examiners for review.  The examiners 
should address the following matters.

?	Summarize the medical history, 
including the onset and course, of 
any neuropsychiatric disorder, to 
include depression and PTSD.
?	Describe any current symptoms and 
manifestations attributed to any 
neuropsychiatric symptoms, to 
include depression and PTSD.
?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for all neuropsychiatric symptoms 
identified.
?	Provide an opinion as to the date of 
onset and etiology for any currently 
manifested neuropsychiatric 
disabilities identified.

The examiner(s) is(are) asked to offer an 
opinion as to whether it is at least as 
likely as not that any currently 
manifested neuropsychiatric disorder, to 
include depression and PTSD, are in part 
or in total the results of stressors she 
experienced during her active service, as 
opposed to stressors she experienced 
prior to her active service as a result 
of abuse she suffered as a child in her 
family.

In the alternative, the examiner(s) 
is(are) asked to offer an opinion as to 
whether it is at least as likely as not 
that any currently manifested 
neuropsychiatric disorder, to include 
depression and PTSD, are the result of 
aggravation of any pre-existing 
neuropsychiatric condition or tendency 
toward a neuropsychiatric condition she 
may have manifested as a result of abuse 
she suffered as a child in her family.

12.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claim for service 
connection for a neuropsychiatric 
disorder, to include depression and PTSD, 
in accordance with Allen v. Brown, 7 Vet. 
App. 439, 446 (1995).  If the decision 
remains in any way adverse to the 
veteran, she and her representative 
should be furnished with a supplemental 
statement of the case, and with a 
reasonable period of time within which to 
respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until she is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky, supra.  The veteran is reminded that it is her 
responsibility to appear for any and all scheduled 
examinations and that failure to do so could result in the 
denial of her claim.  38 C.F.R. § 3.655 (2003).  The Board 
intimates no opinion as to the ultimate outcome of this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


